      Case 4:18-cr-00247-DPM Document 28 Filed 11/02/20 Page 1 of 1



            IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    CENTRAL DIVISION

UNITED STATES OF AMERICA                                     PLAINTIFF

v.                       No. 4:18-cr-247-DPM

LLOYD BOOTH                                                 DEFENDANT
Reg. No. 31971-009

                             JUDGMENT
     Booth's § 2255 petition is dismissed with prejudice.



                                                        I
                                       D.P. Marshall Jr.
                                       United States District Judge
